Title: To John Adams from François Adriaan Van der Kemp, 20 January 1823
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Sir!
Oldenbarneveld 20 Jan. 1823.


So much time has elapsed, Since I was delighted with the interesting affectionate Letter, which I received last Summer from Mrs Quincy—Since which I obtained not one Single line from Massachusetts, that I cannot express the delightful Surprise when I did See myself favoured with a fresh proof of your frendship in your Letter of the 5th inst. Yes, my Dear Friend! this Letter was as warm as ever, and I can not but cordiallÿ thank you—after So many kindnesses, for this new token of your high regard—No Sir! that can never be obliterated—and although this Letter Should be my last, I must be permitted to indulge in the gratification, of paying you the tribute of my Sincerest thanks for it. During a man’s life, during forty years, as you observed, I was, without any interruption, the object of your affectionate cares, though I never was enabled to reciprocate these, except by my Good wil—and to my Feelings you allways did fully justice—Yet I remember my reception by you at the golden Lion—yet I See you—with your Excellent Lady at Utrecht—the first time, I was honoured to be introduced to Her—yet I recollect your affectionate Letter from London—yet I recollect my kind reception under your roof—at your Seat near New-york—when She was in the full possession of all her charm—and most lively can represent her to myself, emaciated—in her Mourning dress on a Sad occasion—when—after a distance of eighteen years—I could not recollect Her—before She addressed me with her usual captivating-kindness—"Do you not know me Mr v: d. k? and then the unmoveable foundation was laid of a friendship, which can not be Shaken by death. If all this was not Sufficient you adorn my head with a new Spring, and enliven the Feelings of my ardent heart—in your eighty eight year—by a Fresh watering—even the attentions of your children and grand-Children, and of those with whom I distinguished attentions I continue to be honoured—Muneris id tui est.
I often deeply regret—that the real services of the Dutch towards America, have been and are yet So generally undervalued—and every New-yorker, who dares to consult the translated Dutch Record, must blush with Shame and confusion, when he reflects—what this State is owing to the Administration of a Stuyvesant, of which they, unknowingly yet harvest the benefits.—
I am firmly persuaded, that if Holland had Sincerely joined all her Strenght with that of Great-Brittain—yet North-America would have become free and Independent—but they would have crushed France—its false attachment to America—would have been laid naked—and America might for a few Years longer been deluged in Blood—and its wealth been exhausted—three four parts of the Dutch Nation, the wealthiest, the noblest the most enlightened part, patrocinated the American cause—and obtained for their compensation—first neglect—and then often undeserved Scurrilities But the time may come yet, that a John Quincy—Shall in the Same heroic manner as he conquered a Russel—a Clay—and Smyth—and tumbled them in the Dust, do justice to the Dutch.
Health and contentment remain our Share, with She to me so highly pleasing distinguished attentions of many of the wise and good—and—you—my noble frend, never can, never will forget me—May I be deemed worthy by That Algood Being—whom we revere and adore—after we Both Shall be removed from here, to be recognised again, although in an inferior Station—in another world. this I hope, and then I Shall thank my God—for this undeserved favour—crowning so numerous others—bestowed upon me in this Life.
Please to remember me to the members of your family and that of Quincy—
Do you possess a Letter, which you wrote to Dr Price on the French Revolutions in 1789? are you acquainted with a Book or Pamphlet, published in England with the title—Ecce Homo? the author was prosecuted—Do you know its contents? its author?
I remain with the deepest Respect, and warmest frendship / My Dear & Respected Frend! / Your obliged and / affectionate


Fr. Adr. vander Kemp


£. are you pleased with the progressive Steps of your amiable Grandson George? what is the origine and explanation of the Signet used to Seal your last Letter—I claim the fish and the tree—but have none on the Deer—I was much gratified in receiving, on the Same day with your honoured Letter—N. 35 of the old Colony Memorial—The instant I did See in the Albany Gazette the Transactions of the Meeting, for giving aid to the Greeks—that Same moment, I grasped at my pen—and wrote the Letter to Mr. Yates—and in that moment I did not recollect your Letters to , but I remembered him—and even, had I recollected your Letters, I could not have consulted these—as afterwards I discovered, that I did not possess these—

